 Case 2:19-cv-08612-PSG-JC Document 190-1 Filed 02/11/21 Page 1 of 7 Page ID #:3730




1    Ryan H. Weinstein (Bar No. 240405)                    Benjamin J. Razi (admitted pro hac vice)
     rweinstein@cov.com                                    brazi@cov.com
2
     COVINGTON & BURLING LLP                               Andrew Soukup (admitted pro hac vice)
3    1999 Avenue of the Stars, Suite 3500                  asoukup@cov.com
     Los Angeles, California 90067-4643                    COVINGTON & BURLING LLP
4
     Telephone: + 1 (424) 332-4800                         One CityCenter, 850 Tenth Street, NW
5    Facsimile: + 1 (424) 332-4749                         Washington, DC 20001-4956
                                                           Telephone: + 1 (202) 662-6000
6
7    Attorneys for Plaintiff / Counter-Defendant
     RELMAN COLFAX PLLC
8
9                              UNITED STATES DISTRICT COURT
10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                      WESTERN DIVISION
12
13   RELMAN COLFAX PLLC,                                     Case No. 2:19-cv-08612-PSG-JC
14
           Plaintiff,
15                                                           DECLARATION OF ANDREW
           v.                                                SOUKUP IN SUPPORT OF THE
16
                                                             RELMAN FIRM’S MOTION FOR
17   FAIR HOUSING COUNCIL OF SAN                             DEFAULT JUDGMENT AND
18   FERNANDO VALLEY AND MEI LING,                           ATTORNEY’S FEES

19        Defendants.
20   MEI LING,

21         Counter-Claimant,
22
           v.
23
24   RELMAN COLFAX PLLC,

25         Counter-Defendant.
26
27
28

                         DECLARATION OF ANDREW SOUKUP IN SUPPORT OF THE RELMAN FIRM’S
                              MOTION FOR DEFAULT JUDGMENT AND ATTORNEY’S FEES
 Case 2:19-cv-08612-PSG-JC Document 190-1 Filed 02/11/21 Page 2 of 7 Page ID #:3731




1                          DECLARATION OF ANDREW SOUKUP
2          I, Andrew Soukup, declare:
3          1.     I am a partner at Covington & Burling LLP (“Covington”), which represents
4    Plaintiff Relman Colfax PLLC (the “Relman Firm”) in this action. This declaration is
5    offered in support of the Relman Firm’s motion for default judgment and attorney’s fees
6    against Mei Ling. I make this declaration based on my personal, firsthand knowledge and,
7    if called and sworn as a witness, I could and would testify competently thereto.
8          2.     Covington litigators regularly handle complex and high-stakes disputes.
9    Covington has been recognized repeatedly for its leading litigation practice by the
10   American Lawyer, the National Law Journal, Law360, and other legal publications.
11         3.     After its former clients purported to void their contingency fee agreements
12   under a California statute and made false accusations of ethical misconduct, the Relman
13   Firm faced the prospect of losing attorney’s fees and suffering grave reputational harm.
14   The Relman Firm retained Covington in December 2016. My partner Benjamin Razi and
15   I led the representation of the Relman Firm in this matter.
16         4.     Mr. Razi is widely recognized, including by such publications as the American
17   Lawyer, Law360, and Benchmark Litigation, as one of the country’s leading commercial
18   litigators. After graduating from American University Washington College of Law in
19   2000, Mr. Razi clerked for the Honorable Roger J. Miner of the United States Court of
20   Appeals for the Second Circuit. He has practiced at Covington since 2001 and became a
21   partner in 2008. Mr. Razi co-chairs Covington’s commercial litigation practice group. Mr.
22   Razi has tried more than a dozen cases in federal and state courts around the country. He
23   also has extensive experience managing and conducting discovery and briefing and arguing
24   motions, including dispositive motions, in complex litigation matters. Mr. Razi’s current
25   billing rate is $1,170 per hour. From March through December 2020, Mr. Razi’s billing
26   rate was $1,130 per hour.
27         5.     After graduating from Notre Dame Law School in 2008, where I served on
28   the Notre Dame Law Review, I clerked for the Honorable Diane S. Sykes of the United
                                                      1
                         DECLARATION OF ANDREW SOUKUP IN SUPPORT OF THE RELMAN FIRM’S
                              MOTION FOR DEFAULT JUDGMENT AND ATTORNEY’S FEES
 Case 2:19-cv-08612-PSG-JC Document 190-1 Filed 02/11/21 Page 3 of 7 Page ID #:3732



1    States Court of Appeals for the Seventh Circuit. I have practiced at Covington since 2009
2    and became a partner in 2017. I co-chair Covington’s class action litigation practice group,
3    and was recently named a “Rising Star” by Law360. My practice focuses on class actions
4    and other high-stakes commercial disputes. My current billing rate is $975 per hour. From
5    March through December 2020, my billing rate was $935 per hour.
6          6.     After graduating from Stanford Law School in 2005, where he was a member
7    of the Stanford Law Review, Ryan Weinstein served as an Assistant United States Attorney
8    in the Central District of California, where he prosecuted and tried dozens of criminal
9    cases, briefed and argued numerous appeals before the Ninth Circuit, and led state and
10   federal agencies in investigating a variety of criminal offenses. He joined Covington in
11   2019 as a special counsel in the commercial litigation practice group. Mr. Weinstein’s
12   current billing rate is $915 per hour.          From March through December 2020, Mr.
13   Weinstein’s billing rate was $875 per hour.
14         7.     After graduating from the University of Chicago Law School in 2015, where
15   he served on the University of Chicago Law Review, Steven Winkelman clerked for the
16   Honorable Ed Carnes of the United States Court of Appeals for the Eleventh Circuit. Mr.
17   Winkelman practiced at Covington from 2016 to October 2020. Mr. Winkelman’s practice
18   focused on complex commercial litigation. Mr. Winkelman’s billing rate from March
19   through his departure from Covington in October 2020 was $715 per hour.
20         8.     After graduating from Stanford Law School in 2018, where he served on the
21   Stanford Law Review, Daniel Rios clerked for the Honorable Samuel H. Mays, Jr. of the
22   United States District Court for the Western District of Tennessee. Mr. Rios has practiced
23   at Covington since 2019. His practice focuses on complex commercial litigation. Mr.
24   Rios’s current billing rate is $675 per hour. From March 2020 through December 2020,
25   Mr. Rios’s billing rate was $600 per hour.
26         9.     William Jarboe is a paralegal at Covington with ten years of experience who
27   assisted the team on this matter. Mr. Jarboe’s current billing rate is $460. From March
28   through December 2020, Mr. Jarboe’s billing rate was $455 per hour.
                                                      2
                         DECLARATION OF ANDREW SOUKUP IN SUPPORT OF THE RELMAN FIRM’S
                              MOTION FOR DEFAULT JUDGMENT AND ATTORNEY’S FEES
 Case 2:19-cv-08612-PSG-JC Document 190-1 Filed 02/11/21 Page 4 of 7 Page ID #:3733



1          10.    Pertinent descriptions of the circumstances regarding Ms. Ling’s discovery
2    misconduct and the Relman Firm’s efforts rectifying that misconduct are set out in
3    the September 14, 2020 declaration of Steven J. Winkelman.                         (ECF No. 157-7).
4    Attached as Exhibit 1 is a true and correct copy of the Winkelman declaration.
5          11.    Mr. Winkelman spent 1.1 hours drafting, revising, and serving the April 9,
6    2020 letter to Ms. Ling described in paragraph 16 of the Winkelman Declaration regarding
7    Ms. Ling failure to respond to discovery requests. I spent .8 hours reviewing and revising
8    this letter. Together, this time amounts to $1,534.50.
9          12.    Mr. Rios spent 1.2 hours drafting and revising the April 27, 2020 letter to Ms.
10   Ling described in paragraph 20 of the Winkelman Declaration regarding Ms. Ling’s failure
11   to respond to discovery requests. I spent .5 hours revising this letter. Mr. Winkelman spent
12   .3 hours revising and serving this letter. Together, this time amounts to $1,402.00.
13         13.    Because of Ms. Ling’s wholesale refusal to participate in discovery while she
14   was clearly capable of responding, the Relman Firm filed a Notice of Motion and Motion
15   for Sanctions and Entry of Default Judgment Against Mei Ling (the “Sanctions Motion”).
16   ECF No. 118. The Relman Firm noticed the Sanctions Motion for a hearing before the
17   Honorable Jacqueline Chooljian, United States Magistrate Judge, for June 16, 2020. Mr.
18   Winkelman spent 32 hours discussing, conducting research for, drafting, and revising this
19   motion and its accompanying declarations and exhibits.                Mr. Rios spent 4.2 hours
20   conducting research in support of this motion and discussing and cite checking this motion.
21   I spent 4.3 hours discussing and revising this motion and its supporting papers. Mr. Razi
22   spent 1.8 hours discussing and revising this motion and its supporting papers. Mr.
23   Weinstein spent 3.5 hours reviewing and providing comments on this motion and its
24   supporting papers. Mr. Jarboe spent 9.7 hours reviewing, cite checking, and filing this
25   motion and its supporting papers. Together, this time amounts to $38,930.50.
26         14.    On May 26, 2020, FHC filed an opposition to the Sanctions Motion. See ECF
27   No. 122. FHC’s motion presented questions of procedure and the proper legal standard to
28   apply to a default judgment sought as a discovery sanction. The Relman Firm filed a reply
                                                      3
                         DECLARATION OF ANDREW SOUKUP IN SUPPORT OF THE RELMAN FIRM’S
                              MOTION FOR DEFAULT JUDGMENT AND ATTORNEY’S FEES
 Case 2:19-cv-08612-PSG-JC Document 190-1 Filed 02/11/21 Page 5 of 7 Page ID #:3734



1    brief in support of the Sanctions Motion on June 2, 2020. See ECF No. 127. Mr.
2    Winkelman spent 15.4 hours reviewing FHC’s opposition and discussing, conducting
3    research for, drafting, and revising the reply and supporting papers. Mr. Rios spent 2 hours
4    reviewing FHC’s opposition, conducting research for the reply brief, and finalizing the
5    reply brief and supporting papers. Mr. Weinstein spent .4 hours reviewing and providing
6    comments on the reply brief.            I spent 4.6 hours reviewing FHC’s opposition,
7    communicating with the Relman Firm about FHC’s opposition, revising the reply brief and
8    supporting papers, and discussing relevant case law with Mr. Winkelman and Mr. Rios.
9    Mr. Jarboe spent 7.3 hours preparing the reply and supporting papers for filing and filing
10   the reply and supporting papers. Together, this time amounts to $20,183.50.
11         15.    On June 15, 2020, the day before the hearing on the Relman Firm’s Sanctions
12   Motion, Ms. Ling filed an opposition to the Sanctions Motion. ECF No. 132. Mr.
13   Winkelman, Mr. Rios, and I each spent 0.3 hours reviewing this opposition. Together, this
14   time amounts to $675.00.
15         16.    As described in paragraph 26 of the Winkelman declaration, Judge Chooljian
16   held a telephonic hearing on the Relman Firm’s Sanctions Motion, ordered Ms. Ling to
17   produce discovery, and ordered the Relman Firm to file a status report on whether Ms. Ling
18   complied with the court order. Mr. Winkelman spent 2.8 hours preparing for and attending
19   the portion of the hearing concern the Relman Firm’s motion for sanctions against Ms.
20   Ling. Mr. Razi spent 1.8 hours preparing for and attending the portion of the hearing
21   concern the Relman Firm’s motion for sanctions against Ms. Ling. Together, this time
22   amounts to $4,036.00.
23         17.    As described in paragraph 29 of the Winkelman Declaration, Ms. Ling did not
24   comply with Judge Chooljian’s order and instead submitted ex parte briefing requesting an
25   extension of the discovery cutoff. The Relman Firm opposed Ms. Ling’s application and
26   filed the requested status report. Mr. Rios spent 7.9 hours reviewing Ms. Ling’s ex parte
27   application and reply and discussing, conducting research for, drafting, and revising the
28   Relman Firm’s opposition and supporting papers, as well as drafting and revising the
                                                      4
                         DECLARATION OF ANDREW SOUKUP IN SUPPORT OF THE RELMAN FIRM’S
                              MOTION FOR DEFAULT JUDGMENT AND ATTORNEY’S FEES
 Case 2:19-cv-08612-PSG-JC Document 190-1 Filed 02/11/21 Page 6 of 7 Page ID #:3735



1    Relman Firm’s status report. Mr. Winkelman spent 5 hours reviewing Ms. Ling’s ex parte
2    application and reply and discussing, drafting, and revising the Relman Firm’s opposition
3    and supporting papers, as well as drafting and revising the Relman Firm’s status report.
4    Mr. Weinstein spent 1.7 reviewing and commenting on the Relman Firm’s opposition to
5    Ms. Ling’s ex parte application and supporting papers and the Relman Firm’s status report.
6    I spent 2.4 discussing, and revising the Relman Firm’s opposition and supporting papers
7    and the Relman Firm’s status report. Mr. Razi spent 1.5 hours reviewing and discussing
8    Ms. Ling’s ex parte application and reply and the Relman Firm’s status report. Mr. Jarboe
9    spent 3.3 hours assisting with the filing of the Relman Firm’s opposition to Ms. Ling’s ex
10   parte application and the Relman Firm’s status report. Together, this time amounts to
11   $15,243.
12         18.   On December 1, 2020, Judge Chooljian issued a report and recommendation
13   on the Sanctions Motion. Judge Chooljian recommended that Ms. Ling’s “operative
14   Amended Answer be stricken, that a default be entered against [her] on the remaining claim
15   against her, and that her remaining counterclaim be dismissed.” ECF No. 182-1 at 15.
16         19.   On February 11, 2021, the Relman Firm filed the instant motion for default
17   judgment and attorney’s fees. In December 2020 and January 2021, Mr. Rios spent 25.2
18   hours conducting research for, drafting, and revising this motion and its accompanying
19   declarations; identifying pertinent billing records; and conferring with Ms. Ling.       In
20   December 2020 and January 2021, I spent 4.7 hours discussing and revising this motion.
21   Together, this time amounts to $20,548.
22         20.   On January 26, 2021, counsel for the Relman Firm met and conferred with
23   Ms. Ling by phone regarding the Relman Firm’s motion for default judgment and
24   attorney’s fees. Ms. Ling opposed the relief requested by this motion.
25         21.   The statements in this declaration about the amount of time attorneys spent on
26   various tasks was based on review of the actual invoices sent to the Relman Firm and, with
27   respect to December 2020 and January 2021 time, records from Covington’s timekeeping
28
                                                     5
                        DECLARATION OF ANDREW SOUKUP IN SUPPORT OF THE RELMAN FIRM’S
                             MOTION FOR DEFAULT JUDGMENT AND ATTORNEY’S FEES
 Case 2:19-cv-08612-PSG-JC Document 190-1 Filed 02/11/21 Page 7 of 7 Page ID #:3736



1    system. All of the time and the amounts referenced in this declaration were or will be
2    actually billed to the Relman Firm.
3
4          I declare under penalty of perjury that the foregoing is true and correct.
5          Executed on February 11, 2021, in McLean, Virginia.
6
7
8
9                                                            ANDREW SOUKUP
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     6
                        DECLARATION OF ANDREW SOUKUP IN SUPPORT OF THE RELMAN FIRM’S
                             MOTION FOR DEFAULT JUDGMENT AND ATTORNEY’S FEES
